DAUKSCH, Judge.
This is an appeal from a sentence. It is alleged and conceded that the court erred in using two separate guideline scoresheets as guides in sentencing. One should have been used for all crimes for which he faced sentencing at that time. Fla.R.Crim. P. 3.701(d)(1). It is also alleged that the trial judge improperly departed from the recommended guidelines sentence. If upon re-sentencing the court intends to depart it is proper to provide a written departure order.
SENTENCE QUASHED; REMANDED.
COWART and GOSHORN, JJ., concur.